Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-40 are currently pending and subject to restriction and/or election requirement.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a breast cancer detection kit using saliva.
Group II, claims 11-20, drawn to a breast cancer detection method using a breast cancer detection kit using saliva.
Group III, claims 21-30, drawn to a fertile window detection kit using saliva.
Group IV, claims 31-40, drawn to a fertile window detection method using a fertile window detection kit using saliva.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I/II and Group III/IV lack unity of invention because the groups do not share the same or corresponding technical feature. 
In the instant case, Group I/II are drawn to a kit/method for detecting breast cancer. Group III/IV are drawn to a kit/method for detecting fertile window. The kit/method for detecting breast cancer have different materials and steps from the kit/method for detecting fertile window. Therefore the Group I/II and Group III/IV are not linked by a common technical feature.

Additionally, Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of a breast cancer detection kit using saliva, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lee et al. (KR20140029942A, Pub date: 3/11/2014, hereinafter Lee 942’) in view of Park et al. (KR20120066598A, Pub date: 6/22/2012).
Lee 942’ teaches a specimen (breast cancer) analysis kit and an analysis method using the same, the kit (10) comprising an injection portion (112) for introducing a specimen taken from a biological sample therethrough; a reaction pad (130) in which the specimen introduced through the injection portion is analyzed for breast cancer by using an immune response to a breast cancer marker; and a display portion (114) for identifying, on the basis of the analyzed results in the reaction pad, whether breast cancer is present (see Lee 942’, claims 1 and 7; para. [0004] and [0027]-[0033]; and figures 1-2). 
Lee 942’ does not specifically teach that: (i) the sampling module for sampling saliva and (ii) removal of mucus glycoproteins from the saliva. 
Park et al. teaches that saliva fits to the individual sleep window without the help of the medical team and the general person can collect (para. [0050]). Therefore it would have been obvious that a person skilled in the art would be able to sampling saliva without technical difficulty. Park et al. further teaches that after removal of mucus glycoproteins (mucosaccharides) from sampled saliva (see Park, claim 1, para. [0044]), a target material is quantitatively analyzed through immune reactions and is utilized for diagnosis of female physiological activity (see Park, claims 3 and 16; and para. [0028], [0079], and [0084]-[0087]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the analysis kit of Lee at al., to include a sampling module for sampling saliva and to remove the mucus glycoproteins from the collected saliva, as taught by Park et al., doing so would facilitate the saliva sampling process and enhance the accuracy of the steroid hormone detection as taught by Park et al. (Park, para. [0011]). One of skill in the art would have a reasonable expectation of success in combining Lee 942’ with Park because both are directed to a kit for analyzing specimen .

Furthermore, Group III and Group IV lack unity of invention because even though the inventions of these groups require the technical feature of a fertile window detection kit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lee et al. (KR20110125578A, Pub date 11/21/2011, hereinafter Lee 578’) in view of Park et al. (KR20120066598A, Pub date: 6/22/2012).
Lee 578’ discloses a monitoring apparatus and a monitoring method, the apparatus comprising: (a) an ovulation rapid kit (10) for absorbing body fluid or saliva; (b) a measuring unit (110) for measuring concentrations of ovulation hormones in the body fluid or saliva absorbed into the ovulation rapid kit; (c) a memory unit (120) and a central processor unit (140) for analyzing a change in ovulation hormone level on the basis of measurements and measuring times made in the measuring unit; and (d) a display (130) for displaying ovulation states in intervals corresponding to measurements of ovulation hormone levels, whereby a fertile period can be determined by measuring concentrations of hormones detected from the body fluid or saliva (see claim 1; para. [0002], [0005], [0028], and [0029]; and figure 1).
Lee 578’ does not specifically teach the removal of mucus glycoproteins from saliva and the determination of a fertile period by using an immune reaction of detected hormones. 
Park et al. discloses that after removal of mucus glycoproteins (mucosaccharides) from sampled saliva (see Park, claim 1, para. [0044]) and sex hormones (female hormones, etc.) are quantitatively analyzed through immune reactions and are utilized for diagnosis of female physiological activity (see Park, claims 13 and 16; and paragraphs [0028], [0079], and [0084]-[0087]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the analysis kit of Lee 578’, to include the removal the mucus glycoproteins from the collected saliva and include the determination of a fertile period by using an immune reaction of detected hormones, as taught by Park et al., doing so would enhance the accuracy of the steroid hormone detection as taught by Park et al. (Park, para. [0011]). One of skill in the art would have a reasonable expectation of success in combining Lee 578’ with Park because both are directed to a kit for detecting hormone level.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of one invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/REBECCA M GIERE/Primary Examiner, Art Unit 1641